Case 5:18-cv-00185-KGB Document 13-6 Filed 01/25/19 Page 1 of 26

U. S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

CELESTE M. ALEXANDER CHARGING PARTY
Vv. EEOC CHARGE NUMBER: 493-2016-00340
PINE BLUFF SCHOOL DISTRICT RESPONDENT

RESPONDENT’S EEOC POSITION STATEMENT
The Respondent, Pine Bluff School District (the “District” or “School District” or
“PBSD”) for Respondent’s EEOC Position Statement, pursuant to the Notice of
Charge of Discrimination (“The Charge’), states as follows:
1. Respondent is a public school district operating in Jefferson County in the state
of Arkansas and its central office is located at 512 S. Pine Street, Pine Bluff, AR 71601.
The number of employees of the District as of January 28, 2016, both certified and non-

certified, is approximately 886 employees.

2. Pursuant to state law, the Respondent is governed by a publicly elected Board of
Education (the “Board’). 7

3. Also pursuant to Arkansas law, the chief administrative officer of the District,
overseeing its day-to-day operations, is a superintendent hired by the Board.

4. Dr. T.C. Wallace is the Superintendent of the PBSD, pursuant to his contract with
the Board. As such, Dr. Wallace is the person responsible for responding to the
charge. Notices and information regarding this charge may be sent to him at his prima-

ry physical and mailing work address as follows: Dr. T. C. Wallace, Superintendent,

Pine Bluff School District, 512 S. Pine Street, Pine Bluff, AR 71601. Dr. Wallace may
Case 5:18-cv-00185-KGB Document 13-6 Filed 01/25/19 Page 2 of 26

be reached by calling his primary work telephone number of: 870-543-4205. His
work fax number is: 870-543-4208.
5. Respondent denies that it has either retaliated or otherwise discriminated against
the Charging Party on the basis of her having filed a sexual harassment allegation (or
for any other illegal or prohibited basis) during the relevant period (June 1, 2015 - De-
cember 15, 2015) or at any other time.
6. With respect to the Charging Party’s particulars of the alleged retaliation as out-
lined in The Charge, Respondent admits that the Charging Party was employed as a
temporary Math Lab Instructor under a contract of employment with the District for the
2014-2015 school year. That contract was for a specific period, with a definite end
date of June 2, 2015, because it was funded through Title | grant funds that ended as of
that date and which were not subsequently renewed or otherwise continued for that po-
sition. A true and accurate copy of the Charging Party’s contract for the 2014-2015
school year is attached hereto as Exhibit 1 and incorporated herein by reference.

The Charging Party was hired by the District after the 2014-2015 school year
was already underway. As recited in her contract of employment (Exhibit 1), the con-
tract was approved by the PBSD’s Board of Education on September 23, 2014. Based
on that approval, the Charging Party signed her contract with the District on September
24, 2014, and was notified by letter bearing the same date that her position was tempo-
rary and would, therefore, end at the end of the school year (June 2, 2014). A true and
accurate copy of that letter from Principal Michael Nellums is attached hereto as Exhibit

2 and incorporated herein by reference.
Case 5:18-cv-00185-KGB Document 13-6 Filed 01/25/19 Page 3 of 26

Within a short period of time after the Charging Party was employed as math lab
instructor, a matter was brought to the Principal’s attention regarding the Charging Party
which had to be addressed by the Principal. Specifically, by letter dated October 21,
2014, the Principal wrote to the Charging Party to give her notice regarding a matter
brought to his attention by the Charging Party’s supervisors, Mrs. Andrea Johnson
(PBSD Math Dept Chair) and Ms. Cheryl Caldwell (PBSD Math Coach). Attached here-
to as Exhibit 3 is a true and accurate copy of the Principal's letter to the Charging Party.
Also attached as Exhibits 4, 4-1 and 4-2 are emails to/from the Charging Party during
the relevant timeframe which either prompted the sending of Exhibit 3 or came soon af-
ter (and in response to) Exhibit 3.

Another matter arose with the Charging Party regarding what class period of the
day the Charging Party would have as a conference or prep (preparation) period. Al-
though the Charging Party sent an email to one of her supervisors, Ms. Caldwell,
wherein the Charging Party stated that the Charging Party did not have a conference

period, Ms. Caldwell assured the Charging Party by email dated December 4, 2014, that

 

her prep or conference period was (and always had been) the 3rd period of the school
day. See attached Exhibit 5, which is incorporated herein by reference.

This matter regarding the Charging Party's prep or conference period came to
the Principal's attention because the Charging Party’s supervisors had expressed con-
cern that the Charging Party was “out of pocket” during her assigned class/duty times.
The Principal informed the Charging Party that the Charging Party had an assigned
prep or conference period (3rd Period) and, additionally, informed the Charging Party

that the Charging Party could not “arbitrarily” change her prep period. A true and accu-
Case 5:18-cv-00185-KGB Document 13-6 Filed 01/25/19 Page 4 of 26

rate copy of the Principal’s December 5, 2014, letter to the Charging Party is attached
hereto as Exhibit 6 and incorporated herein by reference.

Toward the end of January 2015, another matter came to the Principal’s attention
regarding the Charging Party. Namely, the PBSD’s Math Coach (Ms. Caldwell), sent a
memorandum to the Principal and others on her school’s leadership team to alert them
to an urgent matter regarding the Charging Party’s failure to provide instructional ser-
vices for a number of classes of students over the course of several days. Atrue and
accurate copy of Ms. Caldwell’s email alert dated January 30, 2015, to the Pine Bluff
High School’s leadership team is attached hereto as Exhibit 7 and incorporated herein
by reference.

Upon receiving Exhibit 7 and immediately appreciating its urgency, the Principal
sent a letter to the Charging Party directing her to schedule a meeting ASAP with Dr.
Reginald Wilson (Assistant Principal) and Mrs. Johnson (PBSD Math Dept Chair).
Keeping it short and simple, the Principal notified the Charging Party that this failure to

provide instructional services was “unacceptable”. A true and accurate copy of the Prin-

 

-cipal’s letter to the Charging Party dated January 30, 2015, is attached hereto as Exhib-
it 8 and incorporated herein by reference.

Later in the 2014-2015 school year, the Principal had occasion to address the
Charging Party regarding instances of insubordinate behavior by the Charging Party
and her alleged “uncertainty regarding her designated/assigned work responsibilities”.
In addressing those concerns with the Charging Party, the Principal wrote a letter to the

Charging Party dated March 4, 2015, wherein he clearly spelled out his expectations of
Case 5:18-cv-00185-KGB Document 13-6 Filed 01/25/19 Page 5 of 26

her for the remainder of the school year. A true and accurate copy of that letter is at-
tached hereto as Exhibit 9 and incorporated herein by reference.

As the 2014-2015 school year came to a close, the federal grant funds (Title 1)
which had funded the Charging Party’s contract ran out and the Charging Party’s posi-
tion as math lab instructor came to the natural end on June 2, 2015, as envisioned at
the time her contract was executed in the Fall of 2014. Grant funds were not awarded
for the math lab instructor position for the 2015-2016 school year. As such, the math lab
instructor position could not be (and was not) filled during the 2015-2016 school year —
- neither by the Charging Party nor by anyone else. No one else is performing the du-
ties and responsibilities of math lab instructor.

After her contract and the school year ended, the Charging Party filed a claim of
sexual harassment against her Principal, Dr. Michael Nellums. A true and accurate
copy of the District's Sexual Harassment Policy is attached hereto as Exhibit 10 and
incorporated herein by reference.

The Charging Party’s allegations of sexual harassment were investigated, her
account of the allegations were taken into consideration, statements of witnesses were
taken (including from the accused and other staff) were permitted. The District conclud-
ed that there was no evidence to support the Charging Party’s claim of sexual harass-
ment and, therefore, not substantiated. The Charging Party was so notified by the Su-
perintendent. A true and accurate copy of the Superintendent’s determination dated
June 15, 2015, is attached hereto as Exhibit 11 and incorporated herein by reference.

The Charging Party was not demoted and her compensation was not reduced.

There was no retaliation against the Charging Party for the reasons stated by her in her
Case 5:18-cv-00185-KGB Document 13-6 Filed 01/25/19 Page 6 of 26

Charge of Discrimination (or for any other reason). There has been no substantiation of
the Charging Party’s claim of retaliation because of her unsubstantiated claim of sexual
harassment (or for any other reason).

The Charging Party was at liberty to apply for other positions in the District for
which she qualified and, if any such application was made, the Charging Party would
have been considered for any such position based on the needs of the position and the
Charging Party's qualification for any such position —- in accordance with District Poli-
cy. A true and accurate copy of the District’s Employment policy and procedures regard-
ing certified staff is attached hereto as Exhibit 12 and incorporated by reference.

At this time, the District is not aware of any new applications for employment
submitted to the District by the Charging Party for any positions for which she was quali-
fied either before or after her position ended on June 2, 2015.

Hiring decisions in the PBSD are made by the PBSD Board of Education based
on the recommendation of the Superintendent. A true and accurate copy of the Organi-
zation Chart for the 2015-2015 school year is attached hereto as Exhibit 13 and incor-

_ porated herein by reference.

7. The Respondent denies each and every charge, claim or other allegation of dis-
crimination, violation or other wrongdoing alleged by the Charging Party in The Charge
filed herein.

8. The Respondent denies each and every allegation of The Charge not specifically

admitted herein.
Case 5:18-cv-00185-KGB Document 13-6 Filed 01/25/19 Page 7 of 26

9. The Respondent reserves the right to further plead, amend, modify or supple-
ment Respondent's EEOC Position statement based on subsequent discovery, investi-
gation, information, findings or other any other available reasons.
10. Given that this response corroborates that the Charging Party was not subjected
to discrimination of any form (whether retaliation or any other basis), and that the
Charging Party’s 2014-2015 contract of employment ended as envisioned upon the ex-
piration of the underlying grant funding, the Respondent is not aware of any way to re-
solve The Charge other than outright dismissal for the reasons outlined herein.
WHEREFORE, the Respondent, PBSD, does hereby request that Respondent's
EEOC Position Statement be accepted by the EEOC as being in full compliance with
the requirements of The Charge, the Notice of Charge of Discrimination, and any other
applicable requirements; that the Charge of Discrimination be denied and dismissed;

and, that Respondent be accorded any and all other relief to which it may be entitled.

RESPECTFULLY SUBMITTED,

Pine Bluff Schoo! District
512 S. Pine Street

Pine Bluff, AR 71601
Phone: 870-543-4205
Fax: 870-543-4208

By: /s/ Dr. T. C. Wallace
Dr. T.C. Wallace
Superintendent
Case 5:18-cv-00185-KGB Document 13-6 Filed 01/25/19 Page 8 of 26

CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that | have served a true and accurate copy
of the foregoing Respondent’s EEOC Position Statement upon Virginia C. Pollard,
Enforcement Supervisor, EEOC, Little Rock Area Office, 820 Louisiana, Suite 200, Little
Rock, AR 72201, and upon the Charging Party, Ms. Celeste M. Alexander, 6001 S.
Cedar Street, Pine Bluff, AR 71603, by using the electronic service portal’s Digital
Charge System and/or placing the same in the U.S. Postal Service mail with proper
postage on this 28th day of January, 2016.

By: /s/ Dr. _T. C. Wallace
Dr. T.C. Wallace
Interim Superintendent
pee z=aTE wes FS, BY 00185-KGB Docum Ent i3- -6 Filed Po FERNS a BPE 9 of 26 2.18/45

 

It ls important that the following infurmation (which is not a part of the contract) he given,

j Veurs of training: College UALR/UofM/PEPPERDINE UNIV ‘toga years of experience 10
5

 

 

 

 

 

 

 

 

 

Certificate hased an, DOCTORATE Degree ur Years of experience in this dixtrict__ 3
Semester Hours (rade or subject to be tought_MATH [AB COORDINATON
Social Security Number__430~61-9695 Memher of Teacher Retirement i
TEACHER'S CONTRACT
STATE OF ARKANSAS COUNTY OF__.JEI‘FERSON
PARTIES: ‘The __ PINE BLUIT School District, Party of the First Part, and

 

 

ALEXANDER, CELESTE » Party of the Second Part, apree as follows:
present ata legally held mecting on the 2370 day of

EMPLOYMENT: The Party of the Wirat Part hy a majority vote of the dirceturs
SEPT i sarees te employ ALEXANDER, CELESTE Party

of the Second Part as provided hercin:

 

SERVICE: Party of the Secund Part agrees co perform sarvires as fulluws:

MATH LAB INSTRUCTOR = PRUS

 

 

 

 

TIME: The time perivd covered hy this coneract Is:___ 9 Months of sehaul oh Ways afschouls Culendur months;

Froni_SEPTEMBER 29, 2014 __. to__JUN_ 02, 2015

COMPENSATION FOR SERVICES: Annval compensation under thiy contract is $48,925 _ tobe poidin 2) _ installments.

 

ARD POLICIES: The personnel policies of cach schunl dixtrict in eect at the tue a tegeher'y cuntrace is entareil into or renewed shall
@ Considered to be incorporated as terms of said contract and yhail be hinding pan both parties ulesy changed ly mutual consent.

(Act 224 of 198.4)

—

CERTIFICATION: The Party of the Scennd Puri certifien that »i the date oF this contract he or she is ant under ianching contract with
another school district except for part-tine services shared by more than one school digiriet which is listed hercin:,

 

REFUND OF UNEARNED SALARY: The Party uf the Sccund Part azrees to refund ta the school district an y sulury received for which no
teaching services were rendered. (Ark, Stat, $0-1331)

 

TERMINATION;

 

 

 

OTHER CONDITIONS OF EMPLOYMENT: $2,000 ONE TIME SIGN ON BONUS

ONE YEAR CONTRACT PENDING CONTINUATION OF TITLE I GRANT FUNDING.
OTHER DUTIES AS ASSIGNED BY THE SUPERINTENDENT.

 

 

 

 

 

 

 

 

Diven this, (he 24th day uf SEPTEMBER 2014 ss.

11604 ceretary/Or the School fiber iblnecit

ja Exhibit Z

 

   

Autdress (Party uf the Secunl Part)

 
PINE BLUFF Hian SCHOOL
711 Wesr lity Street
Pine BuurF, ARKANSAS 71601
(870) 543-4300
(870) 543-4302 Pax

 

irsistant PVinoipals
Prunatpal Meas. Earu.kan Cocuins
Dr.Mit:nani. NeELLums Mins. ANDREA JONSON

De. Reeunatp Wilson

September 24, 2014

Dr. Alexander:

T spoke with Mrs. Harvey Human Resources today and she told me that all of your paperwork
has been completed, She also stated that she madc you aware that the position is lemporary
which ends st the school year 2014-15. Your contracted will therefore be prorated to reflect the
start date of 9/24/2014. A copy of your contract is attached for the school files.

You will be located in the Patterson building and be reporting directly to Mrs. Johnson, the
Assistant Principal for Patterson, and Ms. Caldwell, our math coach, If you need ailditional
support please see Dr. Wilson as he has worked over the last two years with the math teachers

- directly. Again, thank you for the kind words but they are not neecssary, I just need vou to pull
up those math scores,

Prolessionally,

   

Dr. Nellums

C: Mrs, Johnson
Dr. Reginald Wilson

EXh bt J-

Committed ta Excellence.
JAN-12-2016 1a: SPE DAB 00185-KGB DESY sit dy3-6 Filed OZ eho Age 11 of 26, 20-45

PINE Buurr Hicnt Sciuoov

711 West lit Srreet
Pine BLUFF, ARKANSAS 71601
(870) 543-4300
(870) 543-4302 Fax

 

. Assistant Prinstpals
Principal Mixx. RARLBAN COLLINS
DaMickae. Netcums Nii. ANOREA JONSON

Dr. RRoIwALy Wilson

October 21, 2014

Dr, Alexander:

1 spoke with Ms. Caldwell and Mrs. Johnson today about a conversation you had with Mrs.
Caldwell on yesterday. I am encouraging you to see Mrs. Johnson and set up a mexting with her
and Ms. Caldwell. As I stated to you in a letter written on September 24, 2014, you would be
reporting to both Mrs. Johnson and to Mrs. Caldwell our math coach.

What I read from Ms. Caldwell and your response to it disturbed me. You speak of untruths and
words taken out of context. What exactly did you say to Mrs. Caldwell that she took out of
context? You are implying that she is lying about something. What exactly is she lying about?
Your program is behind schedule and we are all are of that. Li’ Ms. Caldwell needs you to make
adjustments, and it’s within the realm of your professional obligations, I expect you to follow her
lead. The notion that you, I and Dr. Wilson agreed that you would have only specific
responsibilities and nothing else is not a part of your contract. You and every other teacher on
(his campus are expected to do what needs to be done.

Dr. Alexander, please don’t lend (be impression to Mrs. Johnson and Mrs. Caldwell that you are
being insubordinate. That is a dangerous road to travel and Mrs. Johason as building
administrator will have to address that If have missed something in Ms. Caldwell's letter or in
your response, please share it with me in writing. I do not want any misunderstandings with my
math folks who all need to he working together to pull up these students’ scores.

 

C: Mrs. Johnson
Dr. Reginald Wilson

Exhibt 3

Commilted ta Leatllence
JAN-12-2016 102898. daddingity00185-KGB Dagumeant)3-6 Filed OL ersae. RaGP 12 Of 265 aa /a5

 

 

 

 

 

Michael.Nellums

; ee Se == SSS Ss od.

From: Cheryl Caldwell

Sent Tuesday, October 21, 2014 5:50 AM

To: Celeste Alexander

Ce: Alesia Smith; Andrea Johnson; drreginaldwilson@yahoo.com; Eurlean Collins;
Michael.Nellums; Reginald Wilson; teresa.rambo@gmail.com

Subject: Dissatisfaction of Dr. C Alexander

Importance: High

Dr. Alexander,

Thank for you for sharing your concerns yesterday. I feel that your tone was very disrespectful and
unprofessional. You and Mrs. Alexander (Math Nept Chair) were making unspproved decisions regarding the
PBHS Math Department ut home. You stated that you were so tired of all of these executive: changcs that you
and the teachers were having to do every week. Also, you expressed how you are unhappy and dissatisfied with
your new leaching assignment. And, this job descriptions were not whut you agreed to with Drs, Nellums and
Wilson (as you clearly stated to me yesterday). [ am suggesting that you send an email mesiage regarding your
frustrations to the PBHS administrators and myself. So, we can address it. Thanks.....

Chery! Caldwell, Math Coach
PBHS

EXhibd- 4
JAN- 12-2016 14: CASE ohABrGvr00185-KGB Darumpalas-6 Filed Ol/2nido; Rage 13 of 26, ei-4>

 

 

 

Michael.Nellums 7 a

From: Celeste Alexander

Sent: Tuesday, October 21, 2014 12:19 PM

To: Cheryl Caldwell

Ca Alesia Smith; Andrea Johnson; dr.reginaldwilson@yahoo.com; Eurlean Collins;
Michaei.Nellums; Reginald Wilson; teresa,rambo@gmail.com

Subject: RE; Dissatisfaction of Dr. C Alexander

Hello Ms, Caldwell,

Tam unsure of’ why you have sent this e-mail incorrectly describing the events that occurred yesterday. I did
not contact you to share any concerns. Furthermorc, most of what you have expressed in this e-mail is untrue or
expressed without appropriate context,

Celeste M. Alexander

 

From: Chery! Caldwell

Sent: Tuesday, Ovtober 21, 2014 5:50 AM

To: Celeste Alexander

Ce: Alesia Smith; Andrea Jobnson; dr.reginaldwilson@yahoo.com; Earlcan Collins; Michue).Nellums;
Reginald Wilson; teresa.rambo@gmail.com

Subject: Dissatisfaction of Dr. C Alexander

DreAlexander,- -- - aan fl oe ee Ho em

Thank for you for sharing your concerns yesterday. | feel that your tone was very disrespuctful and

unprofessional. You and Mrs. Alexander (Math Dept Chair) were making unapproved decisions regarding the

PBHS Math Department at home. You stated that you were so tired of all of these executive changes that you

and the teachers were having to do every week. Also, you expressed how you are unhappy and dissatisfied with

your new teaching assignment. And, this job descriptions were not what you agreed to with Drs, Nellums and

Wilson (as you clearly slated to me yesterday). T am suggesting that you scad an email message regarding your
frustrations to the PRHS administrators and myself. So, we can address it, Thanks.....

Cheryl Caldwell, Math Coach
PBHS

Eyhbt Y-)
VMINTLE-CWLO 2s GaseyRi LBAGN-00185-KGB DO PAYNE 3-6 Filed QH25419,4Rage 14 of 26 esa

Michael.Nellums

 

 

 

ee Se a a Se cee

From: Celeste Alexander

Sent: Thursday, Octaber 23, 2014 10:39 AM

To: Cheryl Caldwell

Ce: Alesia Smith; Andrea Johnson; dr.reginaldwilson@yahoo.com; Earlgan Collins;
Michael.Nellums; Reginald Wilson; teresa.rambo@gmail.com; Clirista Perry; Loretta
Alexander ;

Subject: Unauthorized changes

Hella Ms, Caldwell,

Ms. Perry visited me on October 22, 2014 and asked if she could place another student Into my 6th period class, I told
Ms, Perry that she needed to speak with you about any changes. I alerted her to the e-mail that you sent on October 21,

2014.
In addition, Ms, Perry gave me the following weekly progress report and asked me to complete the form:

Again, I told Ms. Perry that she would need to talk to you about this form.
In the past, there has been misunderstandings about my conversations and interactions with teachers which has led to a

falsa accusation.that. Lam. making.unauthorized. decisions....1.am.working to insure.that.there are.nc. further — - jee
misunderstandings. Although I have spoken with Ms, Perry, I belleve an additional conversation with you may be needed

to prevent any further misunderstandings.
Thank you,

Celeste M. Alexander

LX bit Y- 2
JAN- 12-2616 10:27 Fae ALY OO185-KGB Dogue sys 3-6 Filed PiARLe ape 15 of 20 24/45

Michael.Neltums

 

From: Chery! Caldwell

Sent: Thursday, December 04, 2014 10:24 PM

To: Celeste Alexander; celestealexanderl @yahoo.com

Ce Andtea Johnson; Brian Cansler; Dynasty Moore: Richard Oelllsola; Michael.Nellums;
Reginald Wilson; Alesia Smith

Subject: Clarification of 3rd Period Prep Period

Importance: High

FYT: Dr. Alexander, your scheduled conterence prep period has always been 3rd period and Mr. Cansler (as a
Digital Learning teacher during 3rd period only) voluntccred to learn and monitor the 1 Casi Leam system so
that Mrs, Noland aad Mr. Dell'Tsola could send their students to the Math Lab on 3rd peritd. He will need to
access to the [ Can Learn Math program, in order to monitor the 3rd period class, Please, jrovide him with what
he needs to serve these students. If you have any questions, please feel frec to contact me, Thank you....

Cheryl Caldwell, Math Coach
PBHS

 

From: Celeste Alexander

Sent: Friday, October 31, 2014 7:16 AM sstwtas ae eee b Sea,
To: Cheryl Caldwell!

Ceo: Andrea Johnson

‘Subject: 3rd Period

Hello Ms. Caldwell,

Have you determined how the 3rd Period Geometry students will be transferred back to their classes? On what
- date will the transfer take placc?- What should JteH the students? How will the students reveive credit for work
they have compicted in the I Can Learn system?

Thave been assisting with the Economics Class and the Geometry students every day during 3rd period for the
past 3 weeks (beginning Octuber 15,2014). Dr. Nellums and Mrs. Brown asked me to assist with Economics
and Mr. Cansler volunteered (during PLC meeting) to Icarn the I Can Learn system so that Mrs. Noland and Mr.
Dell'lsola could send students to the lab on 3rd period.

Afier receiving your e-mail on October 21, 2014, 1 realized that the Geometry students would be retuming to
their classes, T have been waiting for details on how to make this a smooth transition for the students and for
the teachers. Working without a conference pcriod has been difficult for me, but I have been helping to insure
the transition is smooth when it occurs, Please advise me on how to proceed,

Celeste M, Alexander

 

Extibit
JAN-12-2016 16:d7 GRY 00185-KGB Dogamappgd3-6 Filed 91/?541-2-4d7age 16 Of 2@ 25/45

PINE BvLurr HicH SCHOOL

71i West Lita STREET
Pine Buurr, ARKANSAS 71601
(870) $43-4300 ©
(870) 543-4302 Fax

 

ee Faslatwot Principals
Prosaipal Mrs. BARLEAN COr.LINS
De.Miveare NELLuMs Mrs. ANoKEA JOHNSON

Or: Recinaro Wit.son

December 5, 2014
Dr. Alexander:

I reecived the attached e-mail form Ms. Caldwell on yesterday. Mrs. Jobnson has expressed
some concems that you have becn “out of pocket during what should have been class times.”

We are all aware of the central offices mandate about the program, but if you have been assigned
a standard prep period, you can’t arbitrarily change that. As I mentioned to you in last month,
you need to be available to assist the math program at al! times, That’s a part of yeur job. If you
have rescheduled with leuchers for some student drop-ins, please let Mrs. Stennis and Mrs.

Johnson know. Mh

 

file

EXhbit ©

Committed to Excellence
ase 5: 48. Bey 00185-KGB Document 13-6 Filed OV/P5(129,, Page 17 of 26 a7-as

Ca
Jane 12-2016 16:28 From:Al
18/2015 Noire _donal Sorvices Provided tor January 28-30, 2015 (Or. Ale) = «)

No Instructional Services Provided for January 28-30, 2015 (Dr. Alexander)

Cheryl Caldwell
Sent; Friday, January 30, 2015 2:50 PM
To: Michael. Nellums; Reginald Wilson; Andrea Johnson: Eariean Collins; Alesia Smith

Importance:High

PBHS Leadership Team:

Dr. Celeste Alexander has not reported to the following classes (as assigned) to co-teach witti tne teachers for this
week. I need administrative assistance:

sas 28, 2015

Margaret Whitman (5th, 6th, 7th) - No Instructional Services were provided

aanUery 29, 2015

Christa Perry (1st- 2nd) - No Instructional Services were provided
Margaret Whitman (Sth, 6th, 7th) - No Instructional Services were provided

January 30, 2015

oe fad ak ae me ee

Christa Perry (1st- 2nd) - No Services were pravided
Margaret Whitman (Sth, 6th, 7th) - No Services were provided

Chery! Caldwell, Math Coach
PBHS

Exhibit 7

»

Nips //mail ppsd.k12.ar.us/owa/7ee= toni Ql=IPM.Notasid=ltgAAAADZYNOZAIT SpL3VWral n2MewClSU% 2bEISD TIHGSTL4% ir ty/AAAAAANDAAC DAZ... 1/1
JHN-1e-ewin 10: GASPomi lGuev-00185-KGB Deawaeeabd3-6 Filed 03/254194Rage 18 of 26-. eo-4>

  

wd i ate

  

   

PINE BLure HIGH SCLIOOL

71ii Wrst lite Streer
Pie Biure, ARKANSAS 71601
(870) 543-4300
(870) 543-4302 Fax

ney
fen

Fasistant Principals
\
'Prbrotpal Nirs. EAKLKAN COLuNS
Da. MICHAGL NELiims Miks. ANDREA JOHNSON

Dir Resunacp WILSON

January 30, 2015

Dr. Alexander:

Please schedule a meeting as soon as possible with Dr. Wilson and Mrs. Johnson about this
memo. This is not acceptab

 

Dr. Reginald Wilson
file

EVp bt S

Committed to Hxcrllenas
JAN-12-cu1e 10: SP SPom:AGEN-00185-KGB Dggumeabd3-6 Filed 91/254194Fage 19 of 26, 38-45

ctrom the dack of
Dr, Michael Nellums, Principal

Pine Bluff High School

March 4, 20/5

Dr. Celeste Alexander
Matth Department
Pine BhulT High School

De. Alexander:

Ive had an opportunity to review your response to my memo dated February 19. 2015. There are
vbviously seme points where you disugree with statements as presented in the doc.ament.
However, at the end of the day you allude to not ever being insubordinate. Based upon your own
statcmicnts, ibis apparent you have the desire (o fulfill sour contractual obligations J appreciate
that and sincerely hope this marks the end of whit appears to be uncertainty revarcing your
designated/assigned work responsibilities.

I have only one concern Dr. Alexander: and that is yout work. You have sufficiently convinced
me of your willingness to complete tasks as assigacd, and so we move forward. Due to numerous
instances OF uncerlainty and what is interpreted by you as a lack of clarity with dircetions that
youve received on diflerent occasions, please consider my directives as permanen! and final for
the remainder of the 2014-15 schvul year. Due to the loss of the lab. your schedule is as folluws.

1" period Gradpuin/Remediation
2" period Cradpoint/Remediation
3 period Prep Period

dl!” neriod CiradpoinURemediation
5" neriod Gradpoin/Remicdiation
6!" period Giadpoin/Remediation
7" period Ciradpoint/Remediation

Hyon have additional questions. please cousult me or your department chair,

="

mae y

ttt fede Ua Ye

Dr. Mictae Nellums

 

C; file
Mrs L. Alexander, Math Department Chair oO ¢ é
Andrea Johnson. Patterson Building Administratar Exh bir 4
JON-12-2016 10:S°P Ror: ABYGN-00185-KGB Degpungabds-6 Filed QU25/19/qRage 20 of 26. 4-45

SEXUAL HARASSMENT POLICY

As part of Ping Bluff School District's continuing equal employiicnt opportunity efforts and
pursuant lo the guidelines on sex discrimination issucd by the Equal Employment Opportunity
Commission, the District endorses the following policy.

1. ft is iNegal and against the policies of the district for any employee, male cr female, to
scaually harass another employee, by (a) making unwelcome sexual advances or requests lor
sexual favors or other verbal ur physical conduct of a sexual nature, a condition of an
employee's continucd employment, or (b) making submission ty yr rejections cf such conduct
the busis for employment decisions affecting the employee, or (c) creating aa intimidating.
hostil¢ or offcnsive working environment by such conduct,

1

Any employee who believes he ur she has been the subject of sexual harassinent should
report the alleged act as soon as possible to their supervisor, or if the probler is with their
Supervisor, to the supermécndent of schools. An investigation of all complaints. will be
undertaken immediately, Any supervisor, agent oc other employee who has been found by
the district afler appropriate investiyation (o have sexually harassed another employee will be
subject to appropriate sanctions, depending on the circumstances, rom a waming in his or
her file up to sind | including rermination.

3. Sexual harassment is sex discrimination under Tile IX. Tt is the policy of the Pine Blull
School District to maintain a learning and working environment that is (ree from sex
discrimination, including sexual harassment.

Kt shall be @ violation of this policy for any member of the district slalT to hurass a studenr
through conduct or communications of a sexual nuture as defined helow, Ir shall also be a
vidlation of this policy for students to harass other students cv members of the district staff
through conduct or communications of a sexual nature as declined below.

Definitions: \Juwelcome sexual advances, requests for sexual favors and othe: inappropriate
oral, written or physical conduct of a sexual nature when made by a member of the school staffto
a student or when made by any student to another student constitule sexual harassiiej when:

a. Submission to such conduct ts made, either explicitly ur implicitly, a Lenn or condition of an

~ “individual's education.

b, Submission to or rejection of such conduct by an individual is used as the basis lor academic
decisions affecting that individual.

Such conduct has the purpose or effect of substantially interfering with au individual's
academic or professional performance or creating an intimidating, hostile, or offensive
academic environment.

ce]

Sexual burassment, as delincd above, may include but is nor limited to the fol.owing: verbal
harassment or ahuse, pressure for sexual activity, repeated remarks tu a person with sexual or
demeaning implications, suggesting or demanding scaual involvement accompan-ed by implied
ar explicit threats concerning one's grades. job. ete. inappropriate patting or pinching,
intentional brushing against a student's cr an cmplayve’s body, any sexually motivated
unwelcome touching.

IV-44 Exh bid JO
JHINWLE"ew1O LYE LASS a ABiGY-00185-KGB Dore 3-6 Filed Od 25419 adnage 21 of 265, 35-45

Complaint Procedures: Any person who alleges sex discrimination ov sexual harassment by any
staff member or student may use the district's equity complaint procedure or may complain
dircetly to the building principal, guidance counselor, or to the equity coardinator, the individual
designated to reccive such complaints. Filing of « complaint or otherwise reporting sexual
harassment or sex discrimination will nut rellect upon the individual’s status nor will it affect
future Cmployinent, grades, or work assignments. Use of the provided reporiing forms — is
optional.

Upen receipt of a report ol sexual harassment, the building principal or puidance counselor or
other staff member shall immediately notify the Equity Coordinator without screening or
investigating the report. If the report is given verbally, the principal, counselor, or staff member
will reduce it to a writen form within 24 hours and forward it to the Equity Coordinator. Failure
to report any sexual harassment report or complaint as provided will result in disciplinary action
laken against thal employee.

ifthe complaint involves the building principal or counselor, the complaint may te tiled directly
with the Superintendent or Equity Coordinator. I! the complaint invelves the Equity
Coordinator, the complaint may be filed with the Superintendent. [f the complaint involves the
Superintendent, the complaint may be filed with the Equity Coordinator.

The Fiquity Coordinator shall immediately authorize an investigation, which may be conducted
by school officials. A written report on the investigation will he provided (& the Equity
Coordinator within [0 school days af the complaint ar report of soxual harassment

The investigation may consist of personal interviews with the person filing a complaint, the
individual(s) against whom the complaint is liled, and others who may have knowledge of the
alleged incident or circumstances surrounding the complaint.

In addition, the district may take immediate steps, ar its discretion, lu protect the person filing the
complaint, students and ciaployces pending the completion of the Investigation.

The Favity Coordinator shall make a report to the Superintendent within two school days of the
completion of the investigation.

4. Upon receipt of a recommendation that the complaint is valid, the district wil) take such

action as appropriate hased on the results of the investization. If the harasscr is a student,

~ ——~diseiplinary—aetion may include suspension or expulsion. If the-harasser-ig an-employec,
disciplinary action may include termination ornenrcacwal,

The resull of the investigation of each complaint tiled under those proeedwwes will be reported
in writing to the person filing the complaint by the district. If the harasser is a student, the
report will document the action taken as a result of the complaint fo the exicnt permilted by
law,

Reprisal. The district will discipline any individual who retalialey against any person who
reports alleged sexual harassment or who retaliates against any persou who testifies, assists or
participates ia an investigation procecding related to a sexual harassment complaint, Relaliation
includes, but is not limited to, any form of intimidation, reprisal, or harassment.

The District recognizes that the question of whether a particular action or incident is a purely
personal. social relationship without a discriminatory employment effect requires a factual
determination based on all the facts, ‘lo the extent possible, information provided and those who
provided il will remain confidential. We trust chat all employees of the district will continue to
act responsibly to establish a pleasant workings environment (reo ol discrimination.

IV=45
JHN-12-eu16 1u:GaS@a:aomav-00185-KGB Domyaeatd3-6 Filed 0J/25/19,4Rage 22 of 26, 36-45

1

PINE BLUFF PUBLIC SCHOOLS
SEXUAL HARASSMENT OR SEXUAL. DISCRIMINATION
COMPLAINT FORM

IMPORTAN'T (Please read): Tee ie pe Sage

Date of Alleged Violation Check complaint belng submitted:
Sexual Harassment
Sexual Discrimination

 

 

 

Employee Signature

Employee Name
Building immediate Supervisor

Alleged Violation (Drichy Describe)

 

 

 

Relief Sought

 

 

 

 

 

 

 

 

 

 

 

 

 

Kinployee Signature Date,
(Office Use Only)
Equity Courdinator'y Response to Complaint
Action Taken
Signature/Position of Coordinator Date ~

IV-46
. GAS@FASMN-00185-KGB DogwmeabI3-6 Filed 94/25/19-4Rage 23 of 26, 57-4

JAN-1e-eL

   

PINE BLUFF SCHOOL DISTRICT

5125 Pina St P.O. Box 7678 Sine Bludt, AR 716804
Pho. 8/.543,.4203 « A70 443 4204
Fax. 870.541120A

ag a
Office of the Supcrintendent

June 15, 2015

Mrs. Celeste Alexander
6001 South Cedar Street
Pine Bluff, Arkansas 71601

Subject: Sexual Harassment Allegation

Dear Ms. Alexander:

The sexual harassrnent claim filed against Dr. Michael Nellums has been investigated according to the
Pine Bluff schools district policy. You were a staff member at Pine Rlult high school when you filed the
claim against Dr. Michael Nellums. The claim contended that you lost your job because you rejected Nr.
Nellums’ sexual flirtations and advances. The investigation found that you were emplcyed under grant
funding and the position was lo be discontinued at the end of the grant period. The investigation
concluded that there was no evidence to support your claim of sexual harassment. Therefore, the
administration must inform you that your claims against Dr Nellums could not be substantiated.

If you have any additional questions please feel free to contact me at (870) 543-4203.

Respectfully,

T.C Wallace, Interim Superintendent

CC: Mary Harvey, Human Resources
Michael Nellums, Principal

Exh? ul
JAN-12-2016 10:6P8C an: bBray00185-KGB Degysugigg3-6 Filed Of/PeeSraRage 24 of 26p, 32-45

CHAPTER IV
CERTIFIED TEACHING STAFF

A. Employment Procedures

{ Employees of the district, except the superintendent of schools, shall be cmployed on
nomination of the superintendent,

Ww

Ifa person nominated is rejected by the board, the superiniendent sha | make another
nomination,

4 The superintendent shall see that thuse employed meet all qualificatisns established
by the board and by the law for the position

4 Teachers transferring to the Pine Bluff School Disteet, subsequent to eraployment in
other school districts, will be hired on a one-year probationary status. Further, such
teachers will certify that they are not under contract or have been released trom
contract by the school district they are leaving. Falsification of inforination which
results in an invalidated contact will require the teacher to rciniburse all moriies
received from the Pine Bluff School District.

5. An application form which gives personal and professional characteristics of
applicants shall be used in the selection of personnel.

6. Funds will be budgeted for a search lor (caching talent.

7 The Pine Bluff School District is an cqual upportunily employer and i: dedicated to a
policy of non-discrimination in hiring its employees ‘The disiriet dues nol
discriminate because of age, race, creed, color, sox, religivn, nativnal origin, or

handicap. \

8. No certilicd cpluyee of the Pine Bluff Schoo! District shall, on die basis of SEX,
race or handicap, he subjected to discrimination to the point of exclusion from
programs and aclivilics.

y Any person with a Complaint against the district, in areas regulated by Title VI, Tithe

IX and Section 504 of the Rehabilitation Act, should submit their grievance in
writing to the distiict coordinator, Tile VI, [X and Section 504 of the Echabilitation

Act.

10. After propor review of the laets, followed by an appropriate remedy at the district
coordinator's level, one may then appeal to the superintendent and subsequently the
Board of Edueation, if decmioed necessary.

EXhipit (>

Iv-1
JHN-1e-cu1o 10: GASCon:hOngN-00185-KGB DegysagmighS-6 Filed On ASHl 74k ABE 25 Of 265, 33/45

C. General Requirement for Employment

2.

Applicants must (ile a completed application form.

All certified personnel must file the following credentials in the contra. altice before
the first pay period.

a Avkansas ‘leaching Certilieate,
h. Teacher Retiremem number

c. Transcript of college credit.

da Social Security number

¢. Health certificate.

Other favtors which will be utilized in employinent practices are:
u. Subject matter proficiency.

b. — Personal appearanoo.

c Utilization af Enztish language.

ud. Voice.

é._ Feaching experiences in district and out of district.

C Informativa aad recomunendations [ror previous employers, educational
institution personnel, and supervising teachers.

g. It is not the policy of the Pine Bluff School District to pay the fee required for

the Crummal Reeord Check required before employing a new  certilied
cinployee. Prospective employees are responsible for paying the required fee.

IV-4
i}

\

a.

—
—

—
=

ae
NA)

 

Case 5:18-cv-00185-KGB Document 13-6 Filed 01/25/19 Page 26 of 26

 

 

Pine Bluff School District Positions Abotishad for 2015-2016
Organization Chart |

Director of Business and Finance

20 4 5 “2 04 6 Director of Federal and State Programs

Director of Human Resources Communications

: 7 As Superi of Schoal
Board of Education }{ ss a sistant Superintendent of Schoals

Principle Executive School Improvement Officer

Human Resources + Superintendent

 

 

 

 

  

 

Thief of Staff

  
    
 

 

Adniifilstrative Assistant to
' ‘Spefintendent _“~

 

  

 

  

     

  

Coordinator of
Technology

   

  

Executive Director
of Teaching and
Leaming

 
 

Executive Director
of Business’ and
Finance ~

    

        

Chief Schos!’
Refarm Officer .

ed
School Jmpravement

Secondary. Principats

 

Executive. Director
of Operations

   

  
  
   
  

Coordinator of Student
Services/Exceptional
Education

 
  

 

 
 

Public Relation
&
Communications

   

 

Coordinator of Accounts
Payable /Receivables

 

Coordinator of
Transportation

 
 

Elementary Principals

    

       
    

Alternative Education
Professional

Development

 

Coordinator of State
and Federal Programs

 
   

    

Coordinator of
Bldg. /Grounds/ Maint,

| {sewer

Instructor Coaches

   

Ufa see reg

    

 

~ [Athletic Birectar—
Sponsors/Coaches

Coordinator of
Testing and
Assessments

 

   
  

Coordinator of Food
Services

 
 

Curriculum
and
Instructions

 
  
    

MIWGY:Wo4s TEIOT 9T@2-2T-Nor

882rhbS028

LET bbLE TST FO)

Sb Sb ‘ed

 
